Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 1 of 44 PAGEID #: 1665




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

BRYAN KANU,                                                              Case No. 1:19-cv-156
    Plaintiff,                                                           Dlott, J.
                                                                         Litkovitz, M.J.
         vs.

CITY OF CINCINNATI, et al.,                                              REPORT AND
      Defendants.                                                        RECOMMENDATION


    I.         INTRODUCTION

         Pro se plaintiff Bryan Kanu brings this action alleging violations of his civil rights and

Ohio law against the City of Cincinnati (Cincinnati), Sgt. Todd Ploehs, City prosecutor Jonathan

Rengering (collectively, the City defendants); Hamilton County, Ohio (Hamilton County);

County prosecutors Joseph Deters, Elizabeth Volmer Polston, Zachary Garrison, and Joseph

Prem; Sheriff’s Deputy Nicholas Hrnyak (collectively, the County defendants); and Michael

Bachman, a former magistrate on the Hamilton County Court of Common Pleas.

         On October 29, 2019, this Court issued an Order and Report and Recommendation that,

among other things, recommended the Court abstain from exercising its jurisdiction over all

claims against the City defendants 1 related to Case No. B1800225 in the Hamilton County Court

of Common Pleas (the Felony case) and Case No. 17-CRB-16366 in the Hamilton County

Municipal Court (the City misdemeanor case) and that plaintiff’s claims related to these cases be

stayed pending the conclusion of the state court criminal proceedings. (Doc. 52 at PAGEID

1077). The Court also recommended abstaining from exercising jurisdiction over all claims


1
  The complaint considered at the time of that Order and Report and Recommendation asserted claims against the
City of Cincinnati; the Cincinnati Police Department, District 4; the Office of the City of Cincinnati Prosecutor; the
Hamilton County Court of Common Pleas; and the Office of the Hamilton County Prosecutor. (Doc. 4). The
reference to “City defendants” therein referred to the first three defendants and the reference therein to “County
defendants” referred to the latter two defendants.
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 2 of 44 PAGEID #: 1666




against the County defendants related to the Felony case and that plaintiff’s claims related

thereto be stayed pending the conclusion of state court criminal proceedings. (Id. at PAGEID

1077-78). The District Judge adopted the undersigned’s recommendations. (Doc. 72).

          The City defendants thereafter moved to dissolve the stay (Doc. 74) upon plaintiff’s

conviction becoming final in the City misdemeanor case and the dismissal of the Felony case,

and plaintiff moved to amend his complaint (Doc. 75). The Court granted both motions. 2 (Doc.

78).

          This matter is before the Court on the City defendants’ motion to dismiss (Doc. 97),

defendant Bachman’s motion for judgment on the pleadings (Doc. 99), and the County

defendants’ motion to dismiss (Doc. 102). Plaintiff has filed responses to these motions (Docs.

105, 106) and defendants have replied (Docs. 108-10). For the reasons that follow, the Court

recommends that defendants’ motions be granted.

    II.      THE AMENDED COMPLAINT (DOC. 84)

          The allegations in plaintiff’s amended complaint flow from four state court proceedings

against plaintiff:

    1. June 15, 2017: defendant Ploehs initiated misdemeanor criminal charges in the City
       misdemeanor case for telecommunications harassment of S.M. (Doc. 84 at PAGEID
       1432). Plaintiff was convicted and the Supreme Court of Ohio dismissed his appeal.
       (See Doc. 74-1) (entry of dismissal).




2
  The Court conditionally granted plaintiff’s motion, provided that his amended complaint met several criteria.
Those criteria included that the amended complaint (1) comply with Rule 8(a) of the Federal Rules of Civil
Procedure, (2) comply with S.D. Ohio Civ. R. 5.1, and (3) be double-spaced. (Doc. 78 at PAGEID 1404-05).
Defendant Bachman raises deficiencies on these technical grounds as a basis to dismiss the amended complaint.
(See Doc. 99 at PAGEID 1534-35). Notwithstanding these persistent errors, the Court elects to consider plaintiff’s
claims on their merits, which have been fully briefed. See Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991)
(“[T]his court prefers that claims be adjudicated on their merits” absent “a clear pattern of delay.”) (citation
omitted).

                                                         2
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 3 of 44 PAGEID #: 1667




    2. June 29, 2017: defendant Bachman issued an ex parte emergency protection order (EPO)
       on the petition of S.M. for a civil stalking protection order. (Id.). A final protection order
       issued November 20, 2019. (Doc. 108-1). 3

    3. July 1, 2017: the Loveland, Ohio police department filed misdemeanor criminal charges
       in case number C/17/CRB/17911 for violating the EPO (the Loveland misdemeanor
       case). (Doc. 84 at 1433). This case has since been dismissed. (See id. at PAGEID
       1434).

    4. January 2018: defendant Ploehs initiated a felony criminal charge in the Felony case for
       menacing by stalking. (Id. at PAGEID 1434). This case has since been dismissed. (See
       id.). (See also Doc. 74-2) (dismissal of the indictment).

         Summarized briefly, plaintiff alleges that defendant Bachman unlawfully issued the EPO

and that the resulting Loveland misdemeanor and Felony cases stemming from plaintiff’s alleged

violations of that EPO were therefore illegal. Plaintiff also alleges a broad conspiracy, beginning

among defendants Bachman, Ploehs, Hamilton County, and Hrnyak, and later spreading to the

remaining defendants, to unlawfully convict plaintiff and withhold exculpatory evidence in these

proceedings. In particular, he alleges that defendants conspired to cover up the fact that the EPO

had not been properly served on plaintiff prior to the initiation of the Loveland misdemeanor

case.

         Against this background, plaintiff asserts the following claims against the following

defendants, as best the Court can decipher:

    •    violations of civil rights and related conspiracy claims 4 against all defendants;
         municipality liability against Cincinnati and Hamilton County (Counts I, II, III)

    •    intentional infliction of emotional distress against all defendants (Count IV)

    •    Fourth Amendment violations related to false imprisonment and continued unlawful
         detention against all defendants (Count V)

3
  Plaintiff’s response (Doc. 105) attaches an alleged objection to this order. (Doc. 105-1). The alleged filing is not
dated or file-stamped and there is no plausible reason otherwise to doubt the finality of this protection order.
4
  Counts I-III of plaintiff’s amended complaint identify only a “deprivation of rights conspiracy” (Doc. 84 at
PAGEID 1443), which appears to invoke 42 U.S.C. § 1985(3). Throughout the amended complaint, however,
plaintiff also appears to invoke the obstruction of justice conspiracy claim contemplated by 42 U.S.C. § 1985(2).
(See Doc. 84 at PAGEID 1436-42).

                                                           3
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 4 of 44 PAGEID #: 1668




    •      violations of the Ohio Corrupt Activities Act (OCAA), Ohio Rev. Code §§ 2923.31-
           2923.36, 5 Ohio’s corollary to the Racketeer Influenced and Corrupt Organizations Act
           (RICO), 18 U.S.C. §§ 1961 et seq., against all defendants (Counts VI and VII)

    •      negligence in preventing conspiracy under 42 U.S.C. § 1986 against defendant Deters
           (Count VIII)

    •      abuse of process against all defendants (Count IX)

    •      negligence against all defendants (Counts X, XI)

    •      fraud and conspiracy to commit fraud against all defendants except Cincinnati (Counts
           XII and XIII)

    •      violations of Ohio’s Constitution, Art. I, §§ 10(A)(4) and 14, against all defendants
           (Count XIV).

(Id. at PAGEID 1443-50). Plaintiff seeks equitable and monetary relief. (Id. at PAGEID 1450).

    III.      RULE 12(b)(6) AND RULE 12(c) STANDARD

           In deciding a motion to dismiss under Rule 12(b)(6), the Court must accept all factual

allegations as true and make reasonable inferences in favor of the non-moving party. Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012) (citing Harbin-Bey v. Rutter, 420 F.3d 571, 575

(6th Cir. 2005)). Only “a short and plain statement of the claim showing that the pleader is

entitled to relief” is required. Id. (quoting Fed. R. Civ. P. 8(a)(2)). “[T]he statement need only

give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Id.

(quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)). Although the plaintiff need not plead specific facts, the “[f]actual

allegations must be enough to raise a right to relief above the speculative level” and to “state a

claim to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 555, 570). A



5
 The amended complaint cites Ohio Rev. Code § 2923.32(A)(1) in particular, which reads: “No person employed
by, or associated with, any enterprise shall conduct or participate in, directly or indirectly, the affairs of the
enterprise through a pattern of corrupt activity or the collection of an unlawful debt.”

                                                         4
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 5 of 44 PAGEID #: 1669




plaintiff must “plead[ ] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). Courts apply the same analysis to motions for judgment on the pleadings under

Rule 12(c) as they apply to motions to dismiss under Fed. R. Civ. P. 12(b)(6). See Warrior

Sports, Inc. v. Nat’l Collegiate Athletic Ass’n, 623 F.3d 281, 284 (6th Cir. 2010) (citing EEOC v.

J.H. Routh Packing Co., 246 F.3d 850, 851 (6th Cir. 2001)).

         It is well-settled that a document filed pro se is “to be liberally construed” and that a pro

se complaint, “however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers[.]” Erickson, 551 U.S. at 94 (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)). The Sixth Circuit has also recognized, however, that this liberal construction

does not come at the expense of “abrogat[ing] basic pleading essentials in pro se suits.” Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989) (citations omitted).

   IV.      DEFENDANTS’ PENDING MOTIONS

         A. The County defendants’ motion to dismiss (Doc. 102)

         The County defendants argue that County prosecutors are absolutely immune from

prosecution for plaintiff’s claims arising under 42 U.S.C. §§ 1983, 1985, and 1986 because

plaintiff’s allegations concern actions taken in connection with the judicial phase of plaintiff’s

prosecutions. They argue that the County prosecutors are also entitled to qualified immunity

because plaintiff has not alleged factually supported constitutional violations. They also argue

that defendant Hrnyak (a Sheriff’s Deputy) cannot be liable for any constitutional violations

related to the improper service date of the EPO because plaintiff has not alleged blameworthy

conduct by him. Finally, they argue that any constitutional claim related to an alleged failure by




                                                   5
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 6 of 44 PAGEID #: 1670




defendant Hrnyak to disclose exculpatory evidence is foreclosed by the fact that neither the

Loveland misdemeanor nor the Felony case ever proceeded to trial.

         As a separate basis for dismissing plaintiff’s conspiracy-based claims (Counts VIII 6 and

XIII), the County defendants argue that plaintiff has not demonstrated class-based invidiously

discriminatory animus, which is a necessary element of 42 U.S.C. § 1985(3). As a more general

matter, they argue that plaintiff’s allegations regarding an agreement or meeting of the minds

among defendants are not sufficiently specific to state a conspiracy claim. They further argue

that the lack of an underlying 42 U.S.C. § 1985 claim is fatal to a 42 U.S.C. § 1986 claim.

         The individual County defendants argue that they are entitled to immunity under state

law pursuant to Ohio’s Political Subdivision Tort Liability Act (PSTLA), Ohio Rev. Code §

2744 et seq., for the claims alleged in Counts IV, VI-VII, X-XIV. In particular, they argue that

the County prosecutors are shielded from liability under Ohio Rev. Code § 2744.03(A)(7) and

that defendant Hrnyak is shielded from liability under Ohio Rev. Code § 2744.03(A)(6).

         As a separate basis for dismissing the fraud claims in Counts XII and XIII, the County

defendants argue that plaintiff has neither identified the particular representation made with the

requisite specificity nor identified resulting injury—both elements of a fraud claim under Ohio

law. As a separate basis for dismissing the abuse of process claim in Count IX, the County

defendants argue that plaintiff has failed to allege a fundamental element of this claim: an

ulterior motive driving their prosecutions of plaintiff. As a separate basis for dismissing the

OCAA claims in Counts VI and VII, the County defendants cite several subsections of the U.S.

Code relating to the obstruction of justice (see 18 U.C. §§ 1512(b), (d)) 7 and argue that plaintiff


6
  Although the County defendants cite this Count, the Court reads Count VIII to be a negligence in preventing a
conspiracy claim and Count II to present the civil rights conspiracy claim.
7
  While plaintiff does not cite this statute, the Court believes the County defendants to refer to this statute based on
certain allegations of the amended complaint concerning the obstruction of justice. See supra n.3.

                                                            6
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 7 of 44 PAGEID #: 1671




has failed to allege a “pattern” of racketeering activity, how that pattern is related to a criminal

enterprise, and the existence of a threat of continuing racketeering activity.

        Finally, the County defendants argue that Hamilton County is not sui juris and that the

amended complaint should therefore be dismissed as to Hamilton County as a matter of law.

        B. The City defendants’ motion to dismiss (Doc. 97)

        The City defendants argue that City prosecutor Rengering is absolutely immune from

liability as to all claims 8 because plaintiff’s allegations concern his actions taken in connection

with the judicial phase of the criminal process. They argue that defendant Ploehs (a police

sergeant) is entitled to qualified immunity on plaintiff’s civil rights claims (Counts I, II, III, V,

and VIII) because plaintiff has not identified any constitutional violations or blameworthy

conduct by him.

        The City defendants argue that plaintiff’s civil rights conspiracy claim (Counts II) fails

for lack of a class-based invidiously discriminatory animus, which is necessary under 42 U.S.C.

§ 1985(3). As a consequence, they argue that the related failure to prevent such a conspiracy

claim also fails (Count VIII). They argue that plaintiff’s municipality liability claim (Count III)

must be dismissed because he has shown neither that Cincinnati acted with deliberate

indifference to plaintiff’s constitutional rights nor that an official policy of, or a failure to

adequately supervise or train employees by, Cincinnati resulted in a violation of plaintiff’s

constitutional rights.

        The City defendants argue that the PSTLA shields Cincinnati from liability for plaintiff’s

tort claims because plaintiff’s allegations concern the performance of governmental functions

and no exceptions to that immunity apply. They argue that the individual City defendants are


8
 In their reply, the City defendants acknowledge defendant Rengering’s legal advice to defendant Ploehs is not
protected by absolute immunity. See infra p. 12-13.

                                                         7
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 8 of 44 PAGEID #: 1672




immune under Ohio Rev. Code § 2744.03(A)(6) and that plaintiff does not adequately allege the

only potentially relevant exception to that immunity, Ohio Rev. Code § 2744.03(A)(6)(b) (where

actions were taken “with malicious purpose, in bad faith, or in a wanton or reckless manner”).

         As a separate basis to dismiss the fraud claims (Counts XII and XIII), the City defendants

argue that plaintiff has failed to identify any particular representation undergirding the fraud

claims and cannot demonstrate injury. As a separate basis to dismiss the abuse of process claim,

the City defendants argue that plaintiff has failed to allege an ulterior motive driving their

prosecution of plaintiff.

         As a separate basis to dismiss the OCAA claims, the City defendants analogize to the

federal RICO statute and argue that OCAA claims must be pled with a particularity missing from

the amended complaint. As to Cincinnati in particular, they argue that municipalities are

incapable of forming the requisite intent to support liability under the OCAA. As to defendant

Ploehs, they argue that plaintiff has not alleged conduct by him that violates the criminal statutes

cited and that, in any event, the alleged conduct is not tied to an ongoing criminal enterprise. As

to defendant Rengering, they argue that he is shielded from liability by the doctrine of absolute

immunity and that, regardless, his alleged conduct does not violate the criminal statutes cited.

         C. Defendant Bachman’s motion for judgment on the pleadings (Doc. 99) 9




9
  In his opposition, plaintiff argues that defendant Bachman’s motion is premature under Rule 12(c) of the Federal
Rules of Civil Procedure. Defendants have not answered plaintiff’s most recently amended complaint, though an
answer was filed in the case (Doc. 23) prior to the myriad of attempts by plaintiff to amend and/or supplement his
complaint. (See Docs. 9, 16, 19, 28-30, 36-39, 41-42, 51, 75). Given the protracted pleading stage in this case and
lack of evident prejudice to plaintiff, the Court recommends construing defendant Bachman’s Rule 12(c) motion as a
Rule 12(b)(6) motion. See Horen v. Bd. of Educ. of Toledo City Sch. Dist., 594 F. Supp. 2d 833, 840-41 (N.D. Ohio
2009) (and cases cited therein) (construing a premature Rule 12(c) motion as a motion to dismiss under Rule
12(b)(6)). See also Newton v. Miller, No. 3:07-cv-449, 2009 WL 3241723, at *3 (E.D. Tenn. Sept. 30, 2009)
(noting that the plaintiff suffers no prejudice if a Rule 12(c) motion is construed as a Rule 12(b)(6) because the
motions are evaluated under the same standard of review). The out-of-circuit authorities cited by plaintiff to support
his position otherwise, which do not discuss or exercise such discretion, are not persuasive. (See Doc. 106 at
PAGEID 1594-95).

                                                          8
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 9 of 44 PAGEID #: 1673




        Defendant Bachman argues that he is entitled to absolute judicial immunity because all of

plaintiff’s claims against him concern (1) actions taken in his judicial capacity and (2) matters

over which he had jurisdiction. He also argues that he is entitled to qualified immunity because

plaintiff has failed to adequately allege the constitutional rights violated. He also argues that he

enjoys immunity under the PSTLA under both Ohio Rev. Code §§ 2744.03(A)(6) and (7) and

that no exception applies.

        As a separate basis to dismiss plaintiff’s constitutional and OCAA conspiracy claims,

defendant Bachman argues that plaintiff has not demonstrated class-based invidiously

discriminatory animus, which is necessary under 42 U.S.C. § 1985(3), and has not made more

than conclusory allegations to support an “enterprise” or “meeting of the minds” for purposes of

either a civil rights or OCAA conspiracy.

   V.      ANALYSIS

        A. Absolute immunity

        The County prosecutors and defendant Rengering argue that they are entitled to absolute

prosecutorial immunity. “Prosecutors are entitled to absolute immunity for conduct ‘intimately

associated with the judicial phase of the criminal process.’” Manetta v. Macomb Cnty.

Enforcement Team, 141 F.3d 270, 274 (6th Cir. 1998) (quoting Imbler v. Pachtman, 424 U.S.

409, 430 (1976)). This includes a county prosecutor’s initiation of a prosecution and

presentation of the State’s case at trial. Imbler, 424 U.S. at 431. See also Ireland v. Tunis, 113

F.3d 1435, 1446 (6th Cir. 1997) (deciding to file a criminal complaint and seeking issuance of an

arrest warrant are protected by absolute immunity). A prosecutor’s initiation and presentation of

a case to a grand jury falls within the traditional functions of the prosecutor and is shielded by

absolute immunity. Grant v. Hollenbach, 870 F.2d 1135, 1139 (6th Cir. 1989). Courts have



                                                  9
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 10 of 44 PAGEID #: 1674




 consistently recognized that even the knowing presentation of false testimony to a grand jury or a

 trial jury are actions protected by absolute immunity. See Spurlock v. Thompson, 330 F.3d 791,

 797-98 (6th Cir. 2004) (citing Imbler, 424 U.S. at 413, 430 and Buckley v. Fitzsimmons, 509

 U.S. 259, 267 n.3 (1993)). Such “absolute prosecutorial immunity is not defeated by a showing

 that a prosecutor acted wrongfully or even maliciously.” Lomaz v. Hennosy, 151 F.3d 493, 498

 n.7 (6th Cir. 1998) (citing Grant, 870 F.2d at 1138).

            1. The County defendant prosecutors

        Plaintiff argues that the County prosecutors are not absolutely immune from his 42

 U.S.C. §§ 1983, 1985, and 1986 claims because there was “no probable cause to suspect plaintiff

 of a crime.” (Doc. 105 at PAGEID 1567). In particular, he argues that the County prosecutors

 manufactured or fabricated evidence to generate probable cause. (See id. at PAGEID 1568). He

 also argues that their actions were taken not in the judicial phase of the criminal process but

 instead while gathering evidence to initiate the Felony case (see id.) (referring to Doc. 84 at

 PAGEID 1441, ¶ 53) and after the prosecution had concluded (see id.) (referring to Doc. 84 at

 PAGEID 1440, ¶ 47).

        First, while plaintiff invokes the concept of investigatory functions in his response and

 complaint (see, e.g., Doc. 105 at PAGEID 1568), his allegations do not describe actions by the

 County prosecutors that are unrelated to the initiation of prosecution or judicial proceedings. See

 Imbler, 424 U.S. at 431. The Supreme Court has acknowledged that:

        acts undertaken by a prosecutor in preparing for the initiation of judicial
        proceedings or for trial, and which occur in the course of his role as an advocate
        for the State, are entitled to the protections of absolute immunity. Those acts
        must include the professional evaluation of the evidence assembled by the police
        and appropriate preparation for its presentation at trial or before a grand jury after
        a decision to seek an indictment has been made.




                                                  10
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 11 of 44 PAGEID #: 1675




 Buckley, 509 U.S. at 273. See also Ireland, 113 F.3d at 1447 (“Absolute prosecutorial immunity

 will likewise attach to administrative or investigative acts necessary for a prosecutor to initiate or

 maintain the criminal prosecution.”) (footnote omitted). Plaintiff specifically points to his

 allegation that defendant Polston “participate[d] in and further[ed]” defendants Rengering and

 Ploehs investigation related to the Felony case and “started gathering the evidence they had

 collected.” (Doc. 84 at PAGEID 1441, ¶ 53). He further alleges that “[t]he evidence [defendant

 Polston] gathered was unknown to the Grand Jury at the time they decided to indict [plaintiff]”

 and that defendant Polston “unsuccessfully attempted to use her newly gathered evidence to

 amend the indictment. . . .” (Id.). This allegation suggests that her “investigation” took place

 after the decision to seek an indictment was made and is therefore protected by absolute

 immunity. Buckley, 509 U.S. at 273.

        Second, plaintiff cites Milstein v. Cooley, 257 F.3d 1004 (9th Cir. 2001), for the

 proposition that the fabrication of evidence destroys absolute immunity. As an initial matter,

 plaintiff does not actually allege that the County prosecutors manufactured or fabricated

 evidence. The allegations related to the unlawful EPO and service thereof, which the Court

 understands to constitute the fabrication or manufacture of evidence under plaintiff’s theory of

 the case, are tied to defendants Bachman and Hrnyak. (See Doc. 84 at PAGEID 1437, ¶¶ 33,

 35). Moreover, Milstein held that immunity is destroyed only when such fabrication of evidence

 occurs before a prosecution begins, e.g., prior to the determination of probable cause. 257 F.3d

 at 1011. Plaintiff makes no plausible allegation that the County prosecutors were involved in

 plaintiffs’ prosecutions at such a preliminary stage.

        Finally, plaintiff cites the following allegation as occurring after his prosecutions:

        Between September 20, 2018, and October 4, 2018, both dates being approximate
        and inclusive, defendant PREM deceptively prevented the plaintiff from obtaining

                                                  11
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 12 of 44 PAGEID #: 1676




        the dismissal of [the City misdemeanor case] on the grounds of defendant
        RENGERING’s prosecutorial misconduct. Because defendant PREM
        communicated false information to [plaintiff] on September 20, 2018, with regard
        to how long he had known about the exculpatory Writs, [plaintiff] is still not able
        to definitively report to federal law enforcement that defendant RENGERING lied
        in open court to defraud [plaintiff] on October 4, 2018 ([the City misdemeanor
        case]).

 (Doc. 84 at PAGEID 1440, ¶ 47) (footnote omitted). First, the Court is not entirely sure of

 which discrete action by defendant Prem plaintiff believes is unlawful by this vague description.

 In addition, plaintiff elsewhere admits that the Felony case was not dismissed until January of

 2020 (see id. at PAGEID 1434). Accordingly, plaintiff does not allege that the County defendant

 prosecutors’ actions took place after their prosecutorial duties had ended.

        For the foregoing reasons, the County defendant prosecutors are entitled to prosecutorial

 immunity on plaintiff’s 42 U.S.C. §§ 1983, 1985, and 1986 claims.

            2. Defendant Rengering

        Plaintiff appears to concede that the only allegation regarding defendant Rengering that

 might fall outside of his absolute immunity bar (i.e., outside the scope of the judicial phase of the

 criminal process) is his legal advice to defendant Ploehs that there was probable cause that

 plaintiff had violated the EPO. (See Doc. 105 at PAGEID 1565). See Burns v. Reed, 500 U.S.

 478, 496 (1991) (absolute immunity does not extend to a prosecutor offering legal advice to the

 police). In his amended complaint, plaintiff alleges that defendant Rengering advised defendant

 Ploehs “that there was probable cause to suspect that [plaintiff] had engaged in conduct

 constituting a violation of [Ohio Rev. Code §] 2903.211” and that, based on this advice,

 defendant Ploehs initiated the Felony case. (Doc. 84 at PAGEID 1440, ¶ 49). Plaintiff argues

 that “defendant Rengering has failed to show how opening a new investigation was necessary

 preparation for the judicial proceedings in [the City misdemeanor case].” (Doc. 105 at PAGEID



                                                  12
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 13 of 44 PAGEID #: 1677




 1566). Defendant Rengering concedes that this allegation falls beyond the scope of absolute

 immunity. (See Doc. 108 at PAGEID 1622). To the extent that the remaining specific and

 nonconclusory allegation regarding defendant Rengering concerns his prosecutorial functions

 during the judicial phases of the City misdemeanor and Felony cases, however, he is absolutely

 immune from liability related to these actions. (See Doc. 84 at PAGEID 1439, ¶ 45) (referencing

 defendant’s advocacy on Hamilton County’s behalf in a Court proceeding in the Loveland

 misdemeanor case).

            3. Defendant Bachman

        Defendant Bachman argues that he is entitled to absolute judicial immunity. Judges are

 largely immune from liability for acts they commit while functioning within their judicial

 capacity. See Norfleet v. Renner, 924 F.3d 317, 319 (6th Cir. 2019) (citing Mireles v. Waco, 502

 U.S. 9, 9 (1991)). A plaintiff can overcome a claim of judicial immunity only where: 1) the

 judge’s actions were clearly non-judicial in nature and therefore outside the scope of the judge’s

 judicial capacity; or 2) the judge’s actions were taken in the absence of all jurisdiction. Mireles,

 502 U.S. at 12 (citations omitted). The factors that are relevant to whether an act is judicial in

 nature are: 1) “the nature of the act itself, i.e., whether it is a function normally performed by a

 judge”; and 2) “whether [the parties] dealt with the judge in his judicial capacity.” Id. (quoting

 Stump v. Sparkman, 435 U.S. 349, 362 (1978)). Judges retain immunity if they exceed their

 jurisdiction, such as convicting a defendant of a nonexistent crime, if they act in error, or if they

 act maliciously; judges loses immunity if they act without jurisdiction, such as a probate judge

 trying a criminal case. Stump, 435 U.S. at 357 n.7 (citing Bradley v. Fisher, 80 U.S. 335, 352

 (1871)).




                                                   13
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 14 of 44 PAGEID #: 1678




        Plaintiff argues that King v. Love, 766 F.2d 962 (6th Cir. 1985) supports his position that

 defendant Bachman acted non-judicially when he allegedly misled the Loveland police

 department and Hamilton County Sheriff’s department to believe that plaintiff had been served

 on June 29, 2017, with a lawful EPO. (See Doc. 106 at PAGEID 1595-96). King is

 distinguishable, however, as the judge therein had extra-judicial contact with a police officer,

 sought to have an individual not named in a warrant arrested well after the warrant initially

 issued, and did so to intimidate a witness that was to testify in his upcoming judicial conduct

 hearing. King, 766 F.2d at 964. Here, the allegations against defendant Bachman concern his

 issuance of the EPO (see Doc. 84 at PAGEID 1437, ¶ 33), his issuance of an arrest warrant in

 connection with the EPO (see id. at PAGEID 1438, ¶ 40), and his issuance of a Decision and

 Finding of Facts that included an incorrect date of service of the EPO (see id. at PAGEIID 1441,

 ¶ 55). Each of these actions fell within defendant Bachman’s jurisdiction and were judicial in

 nature (i.e., they were actions normally handled by a judge and defendant Bachman dealt with

 parties involved in his judicial capacity). See Mireles, 502 U.S. at 12. As such, plaintiff has

 failed to persuade the Court that any of his allegations involving defendant Bachman concern

 non-judicial acts or acts outside the scope of his jurisdiction. Defendant Bachman is entitled to

 absolute judicial immunity related to these actions.

        B. Qualified immunity

        The qualified-immunity doctrine “protects government officials from liability for civil

 damages insofar as their conduct does not violate clearly established statutory or constitutional

 rights of which a reasonable person would have known.” Al-Lamadani v. Lang, 624 F. App’x

 405, 409 (6th Cir. 2015) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)) (internal

 quotation marks omitted). The Court conducts a two-step inquiry when considering a claim for



                                                 14
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 15 of 44 PAGEID #: 1679




 qualified immunity. Id. (citing Pearson, 555 U.S. at 232). At the first step, the Court asks

 whether the facts viewed in the light most favorable to the plaintiff show that the officer has

 violated the plaintiff’s constitutional rights. Id. (citing Pearson, 555 U.S. at 232). At the second

 step, the Court asks whether the right was clearly established at the time of the violation. Id.

 (citing Pearson, 555 U.S. at 232). “A right is clearly established if the contours of the right are

 sufficiently clear that a reasonable official would understand that what he is doing violates that

 right.” Id. (quoting Morrison v. Bd. of Trs. of Green Twp., 583 F.3d 394, 400 (6th Cir. 2009)

 (internal quotation marks, citation, and alterations omitted)). The Court may consider the two

 steps of the inquiry in the order it chooses. Id. (citing Pearson, 555 U.S. at 242). Plaintiff has

 the burden to show that a defendant is not entitled to qualified immunity. Id. (citing O’Malley v.

 City of Flint, 652 F.3d 662, 667 (6th Cir. 2011)). Even under a liberal pro se pleading standard,

 a cognizable civil rights claim must contain more than conclusory allegations and identify a

 specific constitutional right that has been allegedly violated. Lillard v. Shelby Cnty. Bd. of

 Educ., 76 F.3d 716, 726 (6th Cir. 1996) (“[I]n the context of a civil rights claim, . . . conclusory

 allegations of unconstitutional conduct without specific factual allegations fail to state a claim

 under section 1983.”).

        While Count V specifically alleges “false imprisonment and continued unlawful

 detention,” the amended complaint is ambiguous as to the specific constitutional rights allegedly

 violated. In plaintiff’s combined articulation of Counts I-III in his amended complaint, he

 alleges that defendants violated four constitutional amendments. (See Doc. 84 at PAGEID 1444)

 (“Each and every defendant, acting under color of law, violated clearly established rights secured

 to the Plaintiff by the United States Constitution under its Second, Fourth, Sixth and Fourteenth

 Amendments.”). Construing plaintiff’s pro se amended complaint liberally and as a whole,



                                                  15
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 16 of 44 PAGEID #: 1680




 however, it appears that plaintiff asserts violations of his Fourth and Fourteenth Amendment

 rights. In particular, plaintiff alleges claims of false arrest, false imprisonment, 10 malicious

 prosecution, and a Brady 11 violation.

          When a 42 U.S.C. § 1983 plaintiff brings a claim of false arrest, “[t]he federal

 constitutional right implicated . . . is the Fourth Amendment right to be arrested only upon

 probable cause.” Crockett v. Cumberland Coll., 316 F.3d 571, 579-80 (6th Cir. 2003) (citing

 Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995)) (finding that a claim for wrongful arrest

 turns on whether officer had probable cause under the Fourth Amendment); Radvansky v. City of

 Olmsted Falls, 496 F.3d 609, 614 (6th Cir. 2007) (to prevail on Fourth Amendment false arrest

 claim, plaintiff must establish officer lacked probable cause to believe person committed or was

 committing an offense). Claims of false arrest and false imprisonment under § 1983 overlap,

 with false arrest being a species of false imprisonment. Wallace v. Kato, 549 U.S. 384, 388

 (2007). False imprisonment is detention without legal process. Id. at 389. False imprisonment

 necessarily ends when the individual becomes held pursuant to legal process, e.g., when he is

 arraigned on charges. Id.

          To prevail on a false arrest and false imprisonment claim under the Fourth Amendment, a

 plaintiff must show that he was arrested without probable cause and detained without legal

 process. Wallace, 549 U.S. at 390. “An arrest pursuant to a facially valid warrant is generally a

 complete defense to a claim for false arrest or false imprisonment brought under § 1983.”

 Voyticky v. Vill. of Timberlake, Ohio, 412 F.3d 669, 677 (6th Cir. 2005) (citing Baker v.

 McCollan, 443 U.S. 137, 143-44 (1979)) (footnote omitted).



 10
    While plaintiff does not use this term, he does imply a claim related to his confinement for some period of time.
 (See Doc. 84 at PAGEID 1443, ¶ 63).
 11
    Brady v. Maryland, 373 U.S. 83 (1963).

                                                          16
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 17 of 44 PAGEID #: 1681




        Where an officer intentionally provided misleading information or omitted information at

 a probable cause hearing for an arrest warrant and the misleading or omitted information is

 critical to the finding of probable cause, however, the officer may not rely on the judicial

 determination of probable cause. See Voyticky, 412 F.3d at 677 n.4 (citing Mays v. City of

 Dayton, 134 F.3d 809, 816 (6th Cir. 1998); United States v. Atkin, 107 F.3d 1213, 1217 (6th Cir.

 1997)). An arrestee’s actual innocence is irrelevant to whether there existed probable cause for

 an arrest warrant. Baker, 443 U.S. at 145; Criss v. City of Kent, 867 F.2d 259, 262 (6th Cir.

 1988). “[A]n arrest grounded in probable cause does not become invalid simply because the

 charges are later dropped or the defendant is acquitted.” Manley v. Paramount’s Kings Island,

 299 F. App’x 524, 530 (6th Cir. 2008) (citing Williams ex rel. Allen v. Cambridge Bd. of Educ.,

 370 F.3d 630, 638 (6th Cir. 2004)).

        The Fourth Amendment also encompasses malicious prosecution claims, for which a

 plaintiff must show, first:

        that a criminal prosecution was initiated against the plaintiff and that the
        defendant “ma[d]e, influence[d], or participate[d] in the decision to prosecute.”
        Fox v. DeSoto, 489 F.3d 227, 237 (6th Cir.2007)[.] . . . Second, because a § 1983
        claim is premised on the violation of a constitutional right, the plaintiff must show
        that there was a lack of probable cause for the criminal prosecution, Fox, 489 F.3d
        at 237; Voyticky, 412 F.3d at 675. Third, the plaintiff must show that, “as a
        consequence of a legal proceeding,” the plaintiff suffered a “deprivation of
        liberty,” as understood in our Fourth Amendment jurisprudence, apart from the
        initial seizure. . . . [C]f. Heck v. Humphrey, 512 U.S. 477, 484, 114 S.Ct. 2364,
        129 L.Ed.2d 383 (1994) (“[U]nlike the related cause of action for false arrest or
        imprisonment, [an action for malicious prosecution] permits damages for
        confinement imposed pursuant to legal process.”). Fourth, the criminal
        proceeding must have been resolved in the plaintiff's favor.

 Sykes v. Anderson, 625 F.3d 294, 308-09 (6th Cir. 2010) (certain citations omitted). For

 purposes of the first malicious prosecution element, the defendant must have done more than

 “passively or neutrally” participated in the decision to prosecute. Id. at 308 n. 5. “[I]t has been



                                                  17
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 18 of 44 PAGEID #: 1682




 long settled that ‘the finding of an indictment, fair upon its face, by a properly constituted grand

 jury, conclusively determines the existence of probable cause for the purpose of holding the

 accused to answer.’” Barnes v. Wright, 449 F.3d 709, 716 (6th Cir. 2006) (quoting Higgason v.

 Stephens, 288 F.3d 868, 877 (6th Cir. 2002)). “[A] transgressing officer must have acted

 ‘knowingly or recklessly’ in making false statements that were material to the prosecution” for

 an indictment to not insulate a defendant from a malicious prosecution claim under the Fourth

 Amendment. Mills v. Barnard, 869 F.3d 473, 480 (6th Cir. 2017).

        As it relates to the Fourteenth Amendment, plaintiff appears to allege that defendants

 violated Brady, which established that the prosecution’s suppression of exculpatory evidence

 violates due process where it is material to either guilt or punishment. Where “the underlying

 criminal proceeding terminated in appellant’s favor,” however, “he has not been injured by the

 act of wrongful suppression of exculpatory evidence.” McCune v. City of Grand Rapids, 842

 F.2d 903, 907 (6th Cir. 1988)

                1. The individual County defendants

        Plaintiff alleges that defendants Hamilton County, Garrison, Hrnyak, and Deters

 “undertook and performed an investigation into [plaintiff] allegedly violating the EPO ([the

 Loveland misdemeanor case]), or, alternatively, performed no investigation or a grossly

 inadequate investigation, or, alternatively, concealed exculpatory records with purpose to impair

 their availability for use in the Loveland PD’s investigation.” (Doc. 84 at PAGEID 1438, ¶ 41).

 He also alleges that defendant Garrison filed a discovery response in the Loveland misdemeanor

 case (id. a PAGEID 1439, ¶ 43) and otherwise, along with defendants Deters, Prem, and

 Hamilton County, “permitted the use of, or agreed to the continued use of” the incorrect date of




                                                  18
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 19 of 44 PAGEID #: 1683




 service of the EPO to “corrupt the outcome” of the Loveland misdemeanor case. (Id. at PAGEID

 1439-1440, ¶ 46).

        Plaintiff alleges that defendant Polston, assigned to the Felony case, knew about the

 alleged corruption of the Loveland misdemeanor case and furthered this scheme by agreeing that

 one of several defendants would “falsely represent” the authenticity and date of the EPO. (Id. at

 PAGEID 1441, 1449, ¶¶ 51, 96).

        As it relates to the Loveland misdemeanor case, the County defendants argue that these

 allegations do not identify the violation of a clearly established constitutional right. The Court

 agrees. According to the amended complaint, the case was initiated and a warrant issued for

 plaintiff’s arrest without any involvement by the County defendants (other than, potentially,

 defendant Hrnyak, who the Court addresses separately below). (See Doc. 84 at PAGEID 1433,

 1438, ¶¶ 9, 40). At most, plaintiff vaguely alleges that, at some point between June 30 and July

 28, 2017, County defendants Hamilton County, Garrison, Hrnyak, and Deters either “undertook

 and performed an investigation” or “performed no investigation or a grossly inadequate

 investigation” related to the Loveland misdemeanor case. (Id. at PAGEID 1438, ¶ 41). These

 allegations fail to state a plausible Fourth Amendment claim under 42 U.S.C. § 1983. See

 Lillard, 76 F.3d at 726. There is no plausible allegation that any of the County defendants

 “intentionally provided misleading information or omitted information at a probable cause

 hearing for an arrest warrant and [that] the misleading or omitted information [was] critical to the

 finding of probable cause” in the Loveland misdemeanor case. Voyticky, 412 F.3d at 677 n.4

 (citation omitted).

        As it relates to the Felony case, the County defendants emphasize that a grand jury

 indicted plaintiff, a fact plaintiff admits. (Doc. 84 at PAGEID 1441, ¶ 50). See Barnes, 449 F.3d



                                                  19
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 20 of 44 PAGEID #: 1684




 at 716 (quoting Higgason v. Stephens, 288 F.3d 868, 877 (6th Cir. 2002)) (a facially valid

 indictment establishes probable cause). Plaintiff’s allegation in the amended complaint

 regarding the Felony indictment is passive (Doc. 84 at PAGEID 1441, ¶ 50) (“[t]he Grand Jury .

 . . was presented with a copy of the unlawfully issued EPO”) and identifies no specific conduct

 or involvement at all by any of the County defendants. Given the indictment and the lack of

 allegations that any of the County defendants specifically interfered in that proceeding, the

 amended complaint does not state a Fourth Amendment claim against the County defendants

 related to the Felony case.

        As it relates to defendant Hrnyak, plaintiff alleges that he “falsely documented . . . that he

 had personally served the EPO on [plaintiff].” (Doc. 84 at PAGEID 1437). He then makes a

 conclusory allegation that defendant Hrnyak had a “plan” with defendants Bachman, Hamilton

 County, and Ploehs to defraud plaintiff by corrupting the outcome of the Loveland misdemeanor

 case—providing no facts or details as to why, when, or how this plan was developed. (See id. at

 PAGEID 1437-38)). There is no specific factual allegation that defendant Hrnyak played any

 active (not just a neutral or passive) role in any part of either the Loveland misdemeanor or

 Felony case prosecutions. See Sykes, 625 F.3d at 308 n.5. In fact, plaintiff alleges that the

 erroneous service date of the EPO was corrected prior to charges being filed in either case (Doc.

 84 at PAGEID 1433, ¶ 8), suggesting less than active participation by Hrnyak to perpetuate his

 initial mistake. The Court finds that plaintiff has failed to adequately allege defendant Hrnyak

 engaged in blameworthy conduct such that plaintiff states a plausible malicious prosecution or

 other Fourth Amendment claim against defendant Hrnyak. See Johnson v. Moseley, 790 F.3d

 649, 655 (6th Cir. 2015) (“[A] defendant’s participation must be marked by some kind of




                                                 20
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 21 of 44 PAGEID #: 1685




 blameworthiness, something beyond mere negligence or innocent mistake, to satisfy the

 elements of a malicious prosecution claim under the Fourth Amendment.”).

        To the extent that plaintiff alleges a Brady claim connected to either the Loveland

 misdemeanor or Felony cases against any of the County defendants, these cases were dismissed.

 (Doc. 84 at PAGEID 1434). Plaintiff therefore cannot state a Brady claim related to the

 Loveland misdemeanor or Felony cases against any defendant. See McCune, 842 F.2d at 907.

        Plaintiff has not demonstrated that any of the individual County defendants are not

 entitled to qualified immunity. The County defendants’ motion to dismiss should be granted on

 this basis on Counts I-III, V, and VIII as to the individual County defendants.

                2. The individual City defendants

        To the extent that plaintiff’s constitutional claims relate to the legal advice that defendant

 Rengering gave defendant Ploehs (see Doc. 84 at PAGEID 1440, ¶ 49), only qualified immunity

 potentially applies. Defendant Rengering’s legal advice was tied to the existence of probable

 cause in the Felony case, in which plaintiff was indicted. As discussed in relation to the County

 defendants, plaintiff’s indictment in the Felony case established probable cause. See Barnes, 449

 F.3d at 716. In other words, his advice was correct. Plaintiff implies, however, that the advice

 was not correct but instead the product of defendant Rengering being “fully aware of” a

 “meeting of the minds” between several other defendants and other similarly vague and

 conclusory allegations that he “agreed to go along” with a concerted attempt to improperly

 prosecute plaintiff based on the unlawful EPO and service date thereof. (See Doc. 84 at

 PAGEID 1439-41, ¶¶ 45-46, 49). Plaintiff’s amended complaint states no details or factual

 context to support these allegations, other than defendant Rengering’s appearance on one

 occasion in the Loveland misdemeanor proceedings, where he allegedly spoke on the County’s



                                                  21
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 22 of 44 PAGEID #: 1686




 behalf. (Id. at PAGEID 1439, ¶ 45). The amended complaint does not contain a plausible

 allegation that defendant Rengering’s advice was blameworthy, because is there no plausible

 allegation that the EPO was unlawful (see supra n.3) or that defendant Rengering was aware of

 an improper service date of the EPO. See Moseley, 790 F.3d at 655 (“[E]ven false testimony is

 not actionable as malicious prosecution unless deliberate—i.e., given with knowledge of, or

 reckless disregard for, its falsity.”). See also Lillard, 76 F.3d at 726 (a section 1983 action must

 be premised on specific factual allegations). Finally, there are no allegations in the amended

 complaint that directly tie defendant Rengering to the indictment in the Felony case. Defendant

 Rengering is entitled to qualified immunity for any Fourth Amendment claims related to his legal

 advice related to the Felony case.

         As it relates to defendant Ploehs, plaintiff points to a voicemail that defendant Ploehs left

 plaintiff telling him that an EPO had issued and seems to allege that this voicemail contributed to

 a lack of probable cause to support plaintiff’s arrest in the Loveland misdemeanor case. (Doc. 84

 at PAGEID 1437, ¶ 37). But leaving aside the fact the contents of defendant Ploehs’s voicemail

 to plaintiff were true (an EPO had issued), the only link between defendant Ploehs and the

 Loveland police department (who, in fact, filed charges against plaintiff) is plaintiff’s allegation

 that defendant Ploehs, along with defendants Bachman and Hamilton County, “knowingly

 caused . . . the false date of service on the plaintiff to be disseminated . . . to the Loveland PD . . .

 to defraud [plaintiff] by corrupting the outcome of the Loveland PD’s investigation. . . .” (See id.

 at ¶ 38). This vague and conclusory allegation does not lead to a reasonable inference that

 defendant Ploehs was somehow responsible for the Loveland police department’s decision to

 press charges against plaintiff. There is no plausible claim that defendant Ploehs violated

 plaintiff’s Fourth Amendment rights related to the Loveland misdemeanor case.



                                                    22
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 23 of 44 PAGEID #: 1687




        Plaintiff also points to defendant Ploehs’s conduct with respect to the Felony case. He

 alleges that defendants Ploehs and Rengering “opened an investigation” that led to the Felony

 case and discussed whether there was probable cause to charge plaintiff. (Doc. 84 at PAGEID

 1139-41, ¶¶ 44, 49). Plaintiff alleges that based on Rengering’s legal advice, “Ploehs filed a

 complaint and affidavit into Hamilton County’s proprietary computer system on January 8, 2018.

 . . .” (Id. at PAGEID 1440, ¶ 49). Plaintiff argues that defendants Ploehs and Rengering are not

 entitled to qualified immunity because these allegations demonstrate that they acted “in a wanton

 or reckless manner, or with malicious purpose.” (Doc. 105 at PAGEID 1566). Although an

 indictment generally establishes probable cause, see Barnes, 449 F.3d at 716, “an exception to

 this rule exists ‘when the defendants knowingly present false testimony to the grand jury’ to

 obtain an indictment . . . or when they ‘testify with a reckless disregard for the truth[.]’”

 Bickerstaff v. Lucarelli, 830 F.3d 388, 398 (6th Cir. 2016) (quoting Martin v. Maurer, 581 F.

 App’x. 509, 511 (6th Cir. 2014) and Robertson v. Lucas, 753 F.3d 606, 616 (6th Cir. 2014))

 (discussing federal malicious-prosecution claim). The amended complaint fails to allege any

 facts that would plausibly suggest malicious purpose, bad faith, or wanton or reckless actions on

 the part of defendants Ploehs and Rengering in connection with the prosecution of the Felony

 case. Plaintiff does not allege that Ploehs falsely testified before the grand jury or that Rengering

 was involved in the presentation of the case to the grand jury. In any event, to the extent the

 amended complaint alleges the indictment was based on allegedly incorrect information and that

 an adequate investigation would have revealed such (see Doc. 84 at PAGEID 1140, ¶ 49), “a

 defendant’s participation must be marked by some kind of blameworthiness, something beyond

 mere negligence or innocent mistake, to satisfy the elements of a malicious prosecution claim




                                                   23
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 24 of 44 PAGEID #: 1688




 under the Fourth Amendment.” Johnson, 790 F.3d at 655. Plaintiff has not demonstrated that

 defendant Rengering and Ploehs are not entitled to qualified immunity. 12

          Finally, as discussed with respect to the County defendants, any Brady claim asserted

 against defendants Ploehs of Rengering (see Doc. 84 at PAGEID 1438-40, ¶¶ 41, 45, 46), even if

 it were not insufficiently vague, cannot stand because neither the Loveland misdemeanor case

 nor the Felony case proceeded to trial. See McCune, 842 F.2d at 907.

          In sum, plaintiff has failed to demonstrate that defendants Ploehs and Rengering are not

 entitled to qualified immunity related to plaintiff’s constitutional claims in Counts I-III, V, and

 VIII.

              3. Defendant Bachman

          Plaintiff alleges that defendant Bachman, with defendants Ploehs and Hamilton County,

 “planned, attended and/or caused [his] false imprisonment. . . .” (Doc. 84 at PAGEID 1438, ¶

 39). Aside from this conclusory allegation, however, the amended complaint does not allege

 specific conduct by defendant Bachman violating a constitutional right. As discussed in

 connection with absolute immunity, plaintiff specifically alleges that defendant Bachman issued

 the EPO, the arrest warrant in connection with the EPO, and a Decision and Finding of Facts that

 included an incorrect date of service of the EPO. (See Doc. 84 at PAGEID 1437-38, 1441, ¶¶ 33,

 40, 55). These specific alleged actions, within defendant Bachman’s jurisdiction and judicial in



 12
   Plaintiff also argues in response to the County and City defendants’ motions to dismiss that the indictment in the
 Felony case was possible only because of the “unlawfully issued EPO. . . .” (Doc. 105 at PAGEID #: 1580). But
 that EPO issued and became a final judgment. (See Doc. 108-1). Plaintiff did not appeal. (See supra n.3).
 Plaintiff’s argument that the EPO was unlawful relies on an improper collateral attack on this final state court
 judgment. See O’Nesti v. De Bartolo Realty Corp., 862 N.E.2d 803, 806 (Ohio 2007) (citing Fort Frye Teachers
 Ass’n., OEA/NEA v. State Emp. Relations Bd., 692 N.E.2d 140, 144 (Ohio 1998)) (“Issue preclusion . . . serves to
 prevent relitigation of any fact or point that was determined by a court of competent jurisdiction in a previous action
 between the same parties or their privies.”). Moreover, the illegality of the EPO would seem to relate, if to any
 defendant, defendant Bachman and not the other defendants.


                                                           24
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 25 of 44 PAGEID #: 1689




 nature, do not support a reasonable inference that defendant Bachman violated his constitutional

 rights. Cf. Mireles, 502 U.S. at 12 (judges are generally immune from liability for actions that

 are judicial in nature and within their jurisdiction). Plaintiff insists that these actions

 intentionally included a falsehood: the improper date of service of the EPO. (Doc. 84 at

 PAGEID 1441, ¶ 55). But plaintiff supports this narrative with conclusory and vague allegations

 that defendants Bachman and Ploehs “openly devised a plan” to serve plaintiff with the EPO and

 to “defraud Plaintiff. . . .” (Id. at PAGEID 1437, ¶¶ 34, 38). Without a plausible, factual

 allegation that defendant Bachman intentionally manufactured or fabricated some evidence that

 resulted in the violation of his constitutional rights, plaintiff has not demonstrated that Defendant

 Bachman is not entitled to qualified immunity. See Ahlers v. Schebil, 188 F.3d 365, 373-74 (6th

 Cir. 1999) (“At best, however, the investigation’s lack of thoroughness might support an

 inference of negligence, but it does not demonstrate knowing or intentional behavior designed to

 violate [the plaintiff’s] constitutional rights.”). Plaintiff has failed to demonstrate that defendant

 Bachman is not entitled to qualified immunity.

         C. Municipal liability

         To state a 42 U.S.C. § 1983 claim for relief against a municipality, plaintiff’s amended

 complaint must allege facts showing that the misconduct giving rise to the plaintiff’s injuries was

 the result of a policy, regulation, decision, or custom promulgated by the city. Bright v. Gallia

 Cnty., Ohio, 753 F.3d 639, 660 (6th Cir. 2014) (citing Shamaeizadeh v. Cunigan, 338 F.3d 535,

 556 (6th Cir. 2003)). The plaintiff must plead: “(1) that a violation of a federal right took place,

 (2) that the defendants acted under color of state law, and (3) that a municipality’s policy or

 custom caused that violation to happen.” Id. at 660 (citing Lambert v. Hartman, 517 F.3d 433,

 439 (6th Cir. 2008)). See also Polk Cnty. v. Dodson, 454 U.S. 312, 326 (1981) (municipality’s



                                                    25
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 26 of 44 PAGEID #: 1690




 policy must be “moving force” behind constitutional deprivation) (citing Monell v. Dep’t of Soc.

 Servs. of City of New York, 436 U.S. 658, 694 (1978)). “The ‘official policy’ requirement [of

 Monell] was intended to distinguish acts of the municipality from acts of employees of the

 municipality, and thereby make clear that municipal liability is limited to action for which the

 municipality is actually responsible.” Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)

 (emphasis in original). See also Monell, 436 U.S. at 691 (“[A] municipality cannot be held liable

 under § 1983 on a respondeat superior theory.”).

          Plaintiff alleges in his amended complaint that defendants Cincinnati and Hamilton

 County (1) had policies, practices, or customs that did not require them to turn over exculpatory

 evidence and (2) failed to adequately train and supervise its employees regarding probable cause

 and the requirement that exculpatory evidence be turned over to the defense. (Doc. 84 at

 PAGEID 1442-43). Plaintiff further argues that defendants Cincinnati and Hamilton County

 exhibited deliberate indifference to the constitutional rights of plaintiff in allowing these alleged

 conditions. (Id. at PAGEID 1443).

          As an initial matter, as explained above, plaintiff has not identified a violation of his civil

 rights by defendants. Even if he had, the complaint does not plausibly allege a “policy or

 custom” of defendant Hamilton County or defendant Cincinnati that resulted in the alleged

 deprivation of rights. At most, plaintiff’s amended complaint describes an isolated incident in

 which a particular defendant was allegedly impacted by a failure to turn over exculpatory

 evidence or establish probable cause. 13 Plaintiff has failed to identify a specific policy, connect

 any such policy to either defendant Hamilton County or defendant Cincinnati, or allege specific



 13
   This argument also undercuts plaintiff’s argument elsewhere that the lack of probable cause was deliberate,
 instead implying that the individual defendants’ actions allegedly pertaining to his arrest and indictment were simply
 the result of improper training.

                                                          26
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 27 of 44 PAGEID #: 1691




 facts showing that he suffered a deprivation of constitutional rights based on the execution of

 such a specific policy. See Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)

 (citing Coogan v. City of Wixom, 820 F.2d 170, 176 (6th Cir. 1987), overruled on other grounds

 as stated in Frantz v. Vill. of Bradford, 245 F.3d 869 (6th Cir. 2001)) (“[T]o satisfy the [Monell]

 requirements a plaintiff must ‘identify the policy, connect the policy to the city itself and show

 that the particular injury was incurred because of the execution of that policy.’”). See also

 Burgess v. Fischer, 735 F.3d 462, 479 (6th Cir. 2013) (“[E]ven assuming there was an

 underlying constitutional violation, we affirm the dismissal of the Monell claim because

 Plaintiffs have failed to set forth sufficient facts to establish an unconstitutional custom or

 policy.”). Plaintiff has not alleged any other instances of misconduct to plausibly support an

 inference of a custom or a pattern in this case. The Monell claims against defendant Hamilton

 County and defendant Cincinnati should be dismissed.

         D. Tort immunity under the PSTLA

         The defendants assert that they are shielded from liability for the tort claims asserted by

 operation of the PSTLA. To determine whether a political subdivision enjoys immunity under

 the PSTLA, Ohio courts employ a three-tiered analysis. Hortman v. Miamisburg, 852 N.E.2d

 716, 718 (Ohio 2006). Courts are to first examine whether the political subdivision falls within

 the general immunization from liability under Ohio Rev. Code § 2744.02(A). Id. Courts are to

 next analyze whether an exception to immunity set out in Ohio Rev. Code § 2744.02(B)(1)-(5)

 applies. Id. Finally, courts are to determine whether a defense under Ohio Rev. Code § 2744.03

 applies to reinstate immunity. Id.

         One of the exceptions set forth in the second part of the analysis (the exception upon

 which plaintiff relies) is that “political subdivisions are liable for injury, death, or loss to person



                                                   27
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 28 of 44 PAGEID #: 1692




 or property caused by the negligent performance of acts by their employees with respect to

 proprietary functions of the political subdivisions.” Ohio Rev. Code § 2744.02(B)(2) (emphasis

 added). But in the third part of the analysis, the statute incorporates the previously discussed

 absolute immunity for prosecuting attorneys and judicial officers. See id. at § 2744.03(A)(7). 14

 In addition, employees of political subdivisions may have their immunities reinstated unless their

 negligent acts or omissions “were with malicious purpose, in bad faith, or in a wanton or reckless

 manner. . . .” Id. at § 2744.03(A)(6)(b). 15

            Both counties and municipal corporations (such as Cincinnati) are included in the

 statute’s definition of “political subdivision.” Id. at § 2744.01(F).                   Expressly enumerated

 governmental functions include “[t]he provision . . . of police . . . services or protection[,] . . .

 judicial . . . prosecutorial . . . functions[;]” and “[t]he enforcement or nonperformance . . . of any

 law. . . .” Id. at §§ 2744.01(C)(2)(a), (f), and (i). The statute’s definition of “proprietary

 function” specifically excludes functions that are listed under § 2744.01(C)(2) and “for the

 common good of all citizens of the state. . . .” Id. at § 2744.01(G)(1)(a) (incorporating §

 2744.01(C)(1)(b)).

            Plaintiff argues that defendants Hamilton County and Cincinnati engaged in a proprietary

 function as it relates to many of his allegations throughout the amended complaint because they




 14
      This subsection reads:

            The political subdivision, and an employee who is a county prosecuting attorney, city director of
            law, village solicitor, or similar chief legal officer of a political subdivision, an assistant of any
            such person, or a judge of a court of this state is entitled to any defense or immunity available at
            common law or established by the Revised Code.

 Id.
 15
   This subsection also excepts political subdivision employees from immunity if their acts or omissions are
 “manifestly outside the scope of . . . employment or official responsibilities” or if “civil liability is expressly
 imposed” for the act or omission elsewhere in Ohio’s Revised Code. Id. at §§ 2744.03(a)(6)(a), (c). Plaintiff’s
 arguments relate only to subsection (b).

                                                              28
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 29 of 44 PAGEID #: 1693




 were “providing, maintaining, and monitoring computer services. . . .” (See Doc. 105 at

 PAGEID 1573). The Court is not persuaded. Despite plaintiffs attempts to skirt the operation of

 the PSTLA, the allegations of the complaint concern the provision of police services,

 prosecutorial functions, and law enforcement. See Ohio Rev. Code § 2744.01(C)(2). Any

 provision, maintaining, or monitoring of computer services related to these actions was part and

 parcel to the City and County defendants’ performance of police services, prosecutorial

 functions, and law enforcement—all governmental functions as defined by the PSTLA.

        In addition, immunity would be reinstated (even if was eliminated pursuant Ohio Rev.

 Code § 2744.02) to the individual County defendants, the individual City defendants, and

 defendant Bachman based on the application of Ohio Rev. Code §§ 2744.03(A)(6) and (7). See

 Chesher v. Neyer, 477 F.3d 784, 797 (6th Cir. 2007) (“Whether the defendants are liable as

 individuals . . . turns on the availability of statutory immunity . . . [and] whether any of the

 immunity exceptions § 2744.03(A)(6) apply.”). The specific, nonconclusory allegations against

 the County and City defendants do not plausibly assert malice, bad faith, or wanton/reckless

 behavior that would prevent immunity; rather, they describe political-subdivision employees

 engaged in their normal functions. See Ohio Rev. Code § 2744.03(A)(6). Vague and blanket

 allegations of malice are insufficient to defeat defendants’ motions to dismiss on the basis of tort

 immunity. (See, e.g., Doc. 84 at PAGEID 1435) (“At all times relevant to this action, each

 individually named defendant (without exclusion) acted maliciously, in bad faith, and/or in a

 wanton or reckless manner. . . .”). See Mills, 869 F.3d at 481 (“[T]he plain statement that

 Jenkins ‘intentionally, maliciously, [or] with ... reckless disregard’ subjected Mills to malicious

 prosecution is insufficient standing on its own.”) (citing Iqbal, 556 U.S. at 686). The County




                                                   29
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 30 of 44 PAGEID #: 1694




 prosecutors, defendant Rengering, and defendant Bachman also retain their common law

 absolute immunities already discussed. See Ohio Rev. Code § 2744.03(A)(7).

        Political subdivisions Hamilton County and Cincinnati retain immunity related to the

 actions of their employees “engaged in the performance of a judicial, quasi-judicial, [or]

 prosecutorial . . . function[,]” i.e., defendants Deters, Prem, Garrison, Polston, Rengering, and

 Bachman. Id. at § 2744.03(A)(1). This leaves only Hamilton County and Cincinnati’s potential

 liability related to the actions of defendants Hrnyak and Ploehs. But as discussed above, plaintiff

 has not offered a plausible argument that their police and law enforcement actions described in

 plaintiff’s amended complaint could be considered anything other than governmental functions.

        Finally, plaintiff argues that if the Court finds that the PSTLA immunizes Cincinnati or

 Hamilton County, the doctrine of respondeat superior provides an alternative basis for liability.

 (Doc. 105 at PAGEID 1573-74) (citing Stallworth v. City of Cleveland, 893 F.2d 830 (6th Cir.

 1990) and Longfellow v. City of Newark, 480 N.E.2d 432 (Ohio 1985)). The PSTLA, however,

 “was enacted in response to the judicial abolishment of the common-law doctrine of sovereign

 immunity for municipal corporations . . . . The Act established statutory tort immunity in some

 cases in which political subdivisions, including cities, may otherwise be sued in negligence.”

 Haynes v. Franklin, 346, 767 N.E.2d 1146, 1149 (Ohio 2002) (citation omitted). The doctrine of

 respondeat superior does not defeat the immunity afforded defendants Hamilton County or

 Cincinnati under the PSTLA.

        E. Fraud claims (Counts XII and XIII)

        Although a combination of absolute, qualified, and tort immunities serve to eliminate all

 of the claims against all of the defendants, they raise several alternative bases for why plaintiff’s

 claims fail as a matter of law. The Court begins with plaintiff’s fraud claims.



                                                  30
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 31 of 44 PAGEID #: 1695




         Both the County and City defendants argue that plaintiff has failed to adequately allege

 fraud. A claim for fraud under Ohio law requires (1) a representation, or concealment of fact

 where there is a duty to disclose, (2) materiality, (3) that the representation was made falsely (or

 with such disregard as to the truth that knowledge can be inferred), (4) justifiable reliance on the

 misrepresentation, and (5) resulting injury. Cohen v. Lamko, Inc., 462 N.E.2d 407, 409 (Ohio

 1984) (citation omitted). To meet the heightened pleading requirements for fraud under Rule

 9(b) of the Federal Rules of Civil Procedure, a plaintiff must allege “the time, place, and content

 of the alleged misrepresentation on which he or she relied; the fraudulent scheme; the fraudulent

 intent of the defendants; and the injury resulting from the fraud.” Coffey v. Foamex L.P., 2 F.3d

 157, 161-62 (6th Cir. 1993) (quoting Ballan v. Upjohn Co., 814 F. Supp. 1375, 1385 (W.D.

 Mich. 1992)). In the context of an alleged fraudulent omission, a plaintiff must plead: “(1)

 precisely what was omitted; (2) who should have made a representation; (3) the content of the

 alleged omission and the manner in which the omission was misleading; and (4) what [the

 tortfeaser(s)] obtained as a consequence of the alleged fraud.” Republic Bank & Tr. Co. v. Bear

 Stearns & Co., Inc., 683 F.3d 239, 256 (6th Cir. 2012) (citation omitted).

         Plaintiff seems to allege fraud in connection with defendant Ploehs’s voicemail to him

 regarding the issuance of the EPO. (See Doc. 84 at PAGEID 1437, ¶ 37). As discussed above,

 however, an EPO had issued; defendant Ploehs’s representation was not false. To the extent,

 then, that plaintiff alleges a fraudulent omission in this voicemail (i.e., the status of service of the

 EPO), plaintiff does not allege that (or suggest any legal basis why) defendant Ploehs would

 have been under an obligation to discuss any details regarding service of the EPO. Put

 differently, the Court sees no reason why a reasonable trier of fact would find that plaintiff




                                                   31
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 32 of 44 PAGEID #: 1696




 justifiably relied on an omission about service of the EPO. The service of the EPO was not the

 alleged basis for the voicemail. The alleged voicemail does support a cognizable fraud claim.

        The only other alleged representation of any kind in the amended complaint is that

 defendants Ploehs, Hrnyak, Hamilton County, and Bachman, later joined by Garrison, Prem,

 Polston, Deters, and Rengering, “agreed that at least one . . . would falsely represent” the legality

 of the EPO and the date of service of the EPO. (Doc. 84 at PAGEID 1448-49, ¶¶ 95-96). This

 allegation does not pertain to a specific person nor include when (or even if) this particular

 representation ever actually took place. Plaintiff frames the misrepresentation as “[b]eginning on

 or around June 29, 2017,” and otherwise does not identify a time that the misrepresentation was

 allegedly made. (See id. at ¶ 95). These allegations are too vague to support a fraud claim. See

 Coffey, 2 F.3d at 161-62. Whether plaintiff’s allegations are construed as fraudulent omission or

 misrepresentation, plaintiff’s fraud claims against all defendants (except Cincinnati, who is not

 identified in Counts XII and XIII) should be dismissed.

        F. OCAA claims

        Under the OCAA, “[n]o person employed by, or associated with, any enterprise shall

 conduct or participate in, directly or indirectly, the affairs of the enterprise through a pattern of

 corrupt activity. . . .” Ohio Rev. Code § 2923.32(A)(1). This statute is patterned after RICO,

 and Ohio courts look to federal case law applying RICO to guide in its application. U.S.

 Demolition & Contracting, Inc. v. O’Rourke Constr. Co., 640 N.E.2d 235, 240 (Ohio App.

 1994). Civil claims under the federal RICO statute, 18 U.S.C. § 1962(c), require proof of the

 following elements: “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering

 activity.” Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496 (1985) (footnote omitted). “[A]

 pattern of corrupt activity under the [OCAA] requires that predicate crimes be related and pose a



                                                   32
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 33 of 44 PAGEID #: 1697




 threat of continued criminal activity.” Bradley v. Miller, 96 F. Supp. 3d 753, 773 (S.D. Ohio

 2015) (quoting Morrow v. Reminger & Reminger Co., L.P.A., 915 N.E.2d 696, 708 (Ohio App.

 2009)).

           As an initial matter, neither defendant Hamilton County nor defendant Cincinnati can be

 held liable under the OCAA because they are not capable of forming the requisite specific intent.

 See Mathis v. Ohio Dep’t of Job & Family Servs., No. 2:11-cv-395, 2011 WL 5075824, at *2

 (S.D. Ohio Oct. 25, 2011) (“While the Sixth Circuit has not directly ruled on this issue, an

 unpublished Sixth Circuit case and district courts within the Sixth Circuit have all held that a

 RICO claim cannot be established against a county because a county cannot form the specific

 intent necessary to establish a RICO claim.”) (collecting cases holding that counties,

 municipalities, and corporations cannot be held liable under civil RICO laws). The Court

 therefore turns to the allegations as they relate to the individual defendants.

           Plaintiff’s amended complaint first asserts that defendants Ploehs, Bachman, Hrnyak,

 Deters, Garrison, and Hamilton County conspired and committed several predicate offenses “[i]n

 or about and between June 2017 and July 2017 . . . with purpose to corrupt the outcome of the

 investigation” in the Loveland misdemeanor case. (Doc. 84 at PAGEID 1445, ¶ 77). Plaintiff

 then cites a laundry list of alleged, related predicate offenses: telecommunications fraud (Ohio

 Rev. Code § 2913.05(A)), tampering with records (Ohio Rev. Code § 2913.42(A)(2)), tampering

 with evidence (Ohio Rev. Code § 2921.12(A)(2)), theft in office (Ohio Rev. Code §§

 2921.41(A)(l) and (2)), and using sham legal process to facilitate the commission of an offense

 (Ohio Rev. Code § 2921.52(B)(3)). (Id.).

           The allegations that plaintiff identifies as related to these predicate offenses (see Doc. 84

 at PAGEID 1436-38) make no effort to track the elements of the various violations of Ohio



                                                    33
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 34 of 44 PAGEID #: 1698




 Revised Code sections listed as predicate offenses. While sprinkled with conclusory terms like

 “unlawfully,” “falsely,” and “meeting of the minds,” these allegations describe what appear to be

 routine actions by the defendants in connection with the issuance of the EPO by defendant

 Bachman and the enforcement thereof. In addition, the Court cannot discern a discrete enterprise

 or how such enterprise posed a continued threat of criminal activity. See Bradley, 96 F. Supp. 3d

 at 773.

           Plaintiff next asserts that defendants Ploehs, Hamilton County, Bachman, Garrison,

 Rengering, Deters, and Prem conspired and committed several predicate offenses “[i]n or about

 and between June 2017 and September 2018” in relation to the Loveland misdemeanor case—in

 particular, concealing exculpatory evidence regarding the date of when plaintiff was served with

 the EPO and whether the EPO lawfully issued. (Doc. 84 at PAGEID 1446, ¶ 78). Here, plaintiff

 alleges related predicate offenses including telecommunications fraud (Ohio Rev. Code §

 2913.05(A)), tampering with records (Ohio Rev. Code § 2913.42(A)(2)), tampering with

 evidence (Ohio Rev. Code § 2921.12(A)(2)), falsification in a theft offense (Ohio Rev. Code §

 2921.13(A)(9)), obstructing justice (Ohio Rev. Code § 2921.32(A)(5) and (6)), theft in office

 (Ohio Rev. Code § 2921.41(A)(l)), and using sham legal process to arrest, detain, search or seize

 any person or to commit a felony (Ohio Rev. Code §§ 2921.52(B)(2) and (4)). (Id.).

           The allegations that plaintiff identifies as related to these predicate offenses (Doc. 84 at

 PAGEID 1438-40) are that defendants Deters, Garrison, and Prem did not adequately investigate

 the Loveland misdemeanor case; defendant Garrison participated in discovery for the Loveland

 misdemeanor case; defendants Rengering and Ploehs investigated what would ultimately result

 in the Felony case; defendants Ploehs, Bachman, Hamilton County, Garrison, Rengering, Prem,

 and Deters all agreed to use defendant Hrnyak’s allegedly false writ to corrupt the outcome of



                                                     34
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 35 of 44 PAGEID #: 1699




 the Loveland misdemeanor case; defendant Prem did not dismiss the City misdemeanor case due

 to alleged prosecutorial misconduct by defendant Rengering; and plaintiff’s prosecution in the

 Loveland misdemeanor case prevented his receipt of certain jail-time credit and his ability to

 report alleged violations of federal rights. (Id.)

        Here again, these allegations are not tied to the elements of any of the particular predicate

 offenses listed. The Court likewise cannot discern the discrete enterprise responsible for the

 alleged predicate offenses and how such enterprise posed a continued threat of criminal activity.

 See Bradley, 96 F. Supp. 3d at 773.

        Plaintiff last asserts that defendants Ploehs, Bachman, Hrnyak, Hamilton County,

 Rengering, Garrison, Prem, Deters, and Polston conspired and committed several predicate

 offenses “[o]n or about and between January 2, 2018 and January 8, 2020” to cover up allegedly

 exculpatory evidence. (Doc. 84 at PAGEID 1446, ¶ 80). Here, the alleged predicate offenses

 include telecommunications fraud (Ohio Rev. Code § 2913.05(A)), tampering with records (Ohio

 Rev. Code § 2913.42(A)(2)), tampering with evidence (Ohio Rev. Code § 2921.12(A)(2)),

 falsification in a theft offense (Ohio Rev. Code § 2921.13(A)(9)), obstructing justice (Ohio Rev.

 Code § 2921.32(A)(5)), and using sham legal process to arrest, detain, search and seize any

 person (Ohio Rev. Code § 2921.52(B)(2)).

        The allegations that plaintiff identifies as related to these predicate offenses (Doc. 84 at

 PAGEID 1440-42) concern an investigation related to the Felony case, the related grand jury

 proceedings, and the related prosecution; as well as defendant Bachman’s transmission of his

 Decision and Findings of Facts related to the EPO and his representation that the EPO was issued

 lawfully. (Id.) These allegations are not tied to the elements any of the listed predicate offenses,




                                                      35
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 36 of 44 PAGEID #: 1700




 say nothing of an “enterprise,” and give no indication of a continued threat of criminal activity.

 See Bradley, 96 F. Supp. 3d at 773.

        Having reviewed the allegations in the complaint against Ohio’s RICO statute and Rule 8

 of the Federal Rules of Civil Procedure’s pleading standard (requiring less than “detailed factual

 allegations” but more than “unadorned, the-defendant-unlawfully-harmed me accusation” and

 “labels and conclusions[,]” see Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555)), the

 Court finds that plaintiff fails to state a claim for relief in Counts VI and VII of the amended

 complaint against any of the individual defendants. In addition, the County and City prosecutors

 and defendant Bachman retain their common law immunities notwithstanding the OCAA. See

 Cullinan v. Abramson, 128 F.3d 301, 308 (6th Cir. 1997) (“Section 1983 was not intended to

 abolish [judicial and prosecutorial] immunity . . . and we have been given no reason to suppose

 that RICO was intended to abolish it either.”) (internal citation omitted). Counts VI and VII of

 the amended complaint should be dismissed against all defendants.

        G. Civil rights conspiracy claims

        Section 1985 of Title 42 includes three subsections, two of which are potentially

 applicable to this case. First, there is a cause of action for conspiracy to obstruct justice or to

 intimidate parties, witnesses, or jurors. Id. at § 1985(2). This less-commonly-invoked

 subsection sets out two discrete claims: one related to justice in federal courts and the other

 related to equal protection in state or territorial court proceedings. Allen v. Allied Plant Maint.

 Co. of Tenn., 636 F. Supp. 1090, 1093 & n.4 (M.D. Tenn. 1986) (discussing the two-parts of this

 subsection). Relevant here, the latter state-court related claim must raise “racial or other class-

 based discriminatory animus” to state a claim upon which relief can be granted. Id. at 1093

 (citing Bretz v. Kelman, 773 F.2d 1026, 1029-30 (9th Cir. 1985)).



                                                   36
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 37 of 44 PAGEID #: 1701




           Section 1985 also provides a cause of action for conspiracy to deprive an individual the

 equal protection of the law. See 42 U.S.C. § 1985(3). To state a § 1985(3) claim, plaintiff must

 show:

           (1) a conspiracy; (2) for the purpose of depriving, either directly or indirectly, any
           person or class of persons of the equal protection of the laws, or of equal
           privileges and immunities under the laws; and (3) an act in furtherance of the
           conspiracy; (4) whereby a person is either injured in his person or property or
           deprived of any right or privilege of a citizen of the United States.

 United Brotherhood. of Carpenters and Joiners of Am., Local 610 v. Scott, 463 U.S. 825, 828-29

 (1983). A § 1985(3) claim must also allege racial or class-based invidiously discriminatory

 animus driving the conspiracy. See Scott, 463 U.S. at 834 (citing Griffin v. Breckenridge, 403

 U.S. 88, 102 (1971)). As it relates to either claim, “conspiracy . . . must be pled with some

 degree of specificity and . . . vague and conclusory allegations unsupported by material facts will

 not be sufficient to state such a claim.” Ctr. for Bio-Ethical Reform, Inc. v. City of Springboro,

 477 F.3d 807, 832 (6th Cir. 2007) (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.

 1987)).

           Plaintiff has failed to plead specific facts to support a conspiracy claim under either 42

 U.S.C. §§ 1985(2) or (3). At multiple points in his amended complaint, plaintiff alleges

 “meeting[s] of the mind[,]” “agree[ments,]” and “conspir [ing]” between various defendants to

 take actions adverse to plaintiff. (See, e.g., Doc. 84 at PAGEID 1438-39, 1445, 1448-49, ¶¶ 41,

 45, 76-77, 95-96). But these allegations contain only general date ranges of when they might

 have occurred (if dates are provided at all) untethered from any context as to where, between

 exactly whom, or why these agreement were made. Without any such factual content, the Court

 cannot reasonably conclude that plaintiff states a plausible claim of conspiracy against

 defendants. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.



                                                    37
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 38 of 44 PAGEID #: 1702




           Moreover, plaintiff has made no allegation that the defendants’ actions were in any way

 motivated by racial or class-based animus or an intent to deprive plaintiff of the equal protection

 of the laws. Therefore, plaintiff’s civil rights conspiracy claim, whether asserted under 42

 U.S.C. § 1985(2) or § 1985(3), should be dismissed. See Allen, 636 F. Supp. at 1093; Scott, 463

 U.S. at 834.

           Finally, because plaintiff has no viable claim under 42 U.S.C. § 1985, he also has no

 claim under 42 U.S.C. § 1986 against defendant Deters. “Section 1986 establishes a cause of

 action against anyone, who has knowledge of a conspiracy under § 1985, and ‘having power to

 prevent or aid in preventing the commission of the same, neglects or refuses so to do.’”

 Radvansky, 395 F.3d at 314 (quoting 42 U.S.C. § 1986). Because the complaint does not state a

 claim under 42 U.S.C. § 1985, there can be no liability under § 1986. Id. at 315. Therefore,

 plaintiff’s claim under 42 U.S.C. § 1986 should be dismissed.

           G. Abuse of process

           Abuse of process under Ohio law requires “(1) that a legal proceeding has been set in

 motion in proper form and with probable cause; (2) that the proceeding has been perverted to

 attempt to accomplish an ulterior purpose for which it was not designed; and (3) that direct

 damage has resulted from the wrongful use of process.” Bickerstaff, 830 F.3d at 399 (quoting

 Voyticky, 412 F.3d at 677) (remaining citation omitted). The claim cannot survive if supported

 “only by ‘conclusory allegations regarding the defendants’ ulterior motives with no facts to

 support those contentions.’” Id. at 400 (quoting Hahn v. Star Bank, 190 F.3d 708, 718 (6th Cir.

 1999)).

           The County and City defendants argue that plaintiff has failed to articulate an ulterior

 motive that animated their prosecutions of plaintiff. Plaintiff first responds that his amended



                                                    38
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 39 of 44 PAGEID #: 1703




 complaint identifies the City defendants’ ulterior motive in its prosecution of the Loveland

 misdemeanor and Felony cases: a scheme to deny him “3-for-1 credit” on the City misdemeanor

 case. (Doc. 84 at PageID 1440, ¶ 48). 16 The denial of this credit, plaintiff argues, both

 prevented him from reporting a violation of his speedy trial right in the City misdemeanor case

 and resulted in his ultimate conviction therein. (Id.). Plaintiff does not allege any details

 regarding the 3-for-1 credit program, such as whether it is a mandatory program, how it is

 administered, whether cases that are ultimately dismissed (i.e., the Loveland misdemeanor and

 Felony cases) prevent a defendant from availing himself of the benefit, and most importantly,

 how denial of this benefit is connected to his speedy trial rights or his ultimate conviction in the

 City misdemeanor case. Without such information, plaintiff does not adequately allege damage

 resulting from the alleged abuse of process.

         Plaintiff also seems to argue that defendant Prem failed to alert him to the fact that

 defendant Rengering knew that the EPO was illegal, which prevented dismissal of the City

 misdemeanor case based on defendant Rengering’s prosecutorial misconduct for lying to the

 state court. (Id. at PAGEID 1440, ¶ 47). But as discussed above, the EPO became a final

 protection order; there is therefore no reason to believe that defendant Prem or defendant

 Rengering intentionally misrepresented its validity to the state court in connection with the City

 misdemeanor case. (See supra n.3).

         Finally, plaintiff argues that the prosecution of the Loveland misdemeanor case allowed

 defendant Ploehs to interfere with the grand jury proceeding in the Felony case. The amended

 complaint does not plausibly describe that defendants continued to prosecute the Loveland

 misdemeanor case in order to establish probable cause for the Felony case beyond innuendo and


 16
   Plaintiff also cites paragraph 45 of the amended complaint as demonstrating the City defendants’ ulterior motives
 (Doc. 105 at PAGEID 1579), but the Court cannot discern an ulterior motive from this paragraph.

                                                         39
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 40 of 44 PAGEID #: 1704




 vague conspiracy theories. Moreover, the only specific allegations even possibly connecting the

 individual City defendants, in particular, to the Loveland misdemeanor case are Ploehs’s

 voicemail that an EPO had issued against plaintiff and defendant Rengering’s representation of

 Hamilton County during one court proceeding in the Loveland misdemeanor case after charges

 were filed, during which he requested electronic monitoring of plaintiff. (See Doc. 84 at

 PAGEID 1437, 1439). But neither allegation reflects that defendant Ploehs or defendant

 Rengering had any direct involvement in the Loveland misdemeanor case such that an alleged

 ulterior motive related to the Felony case would drive its continued prosecution.

        Because the allegations in the amended complaint do not permit a reasonable inference

 that any of the defendants had an ulterior motive to continue their prosecutions of plaintiff, the

 abuse of process claim should be dismissed. See Bickerstaff, 830 F.3d at 400.

        H. Ohio constitutional claims

        Defendants do not address these claims specifically except to the extent that the County

 defendants argue that they are foreclosed by the PSTLA. (See Doc. 102 at PAGEID 1551). The

 Ohio Supreme Court “has refused to recognize a private cause of action for violations of the

 Ohio Constitution when it is determined that there are adequate remedies provided by statute or

 administrative process.” Williams v. Nice, 58 F. Supp. 3d 833, 839 (N.D. Ohio 2014) (quoting

 Provens v. Stark Cnty. Bd. of Mental Retardation & Developmental Disabilities, 594 N.E.2d 959,

 965-66 (Ohio 1992)). See also Burr v. Burns, No. C2-04-1118, 2005 WL 1969532, at *10 (S.D.

 Ohio Aug. 12, 2005) (“Plaintiffs’ claim under the search and seizure provisions of the Ohio

 Constitution is a restatement of their federal claim under the Fourth Amendment to the United

 States Constitution. Section 1983 provides a full panoply of remedies for a search and seizure

 claim under the United States Constitution.”); Ware v. Sanderson, No. 1:12-cv-01920, 2013 WL



                                                  40
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 41 of 44 PAGEID #: 1705




 587583, at *3 (N.D. Ohio Feb. 13, 2013) (“The Ohio Constitution does not provide a private

 cause of action for false arrest or excessive force, nor does it provide a civil damages remedy.”).

          Plaintiff specifically alleges that defendants violated his right, as a victim of a crime, “to

 reasonable protection from the accused or any person acting on behalf of the accused. . . .” Ohio

 Const. art. I, § 10a(A)(4). The Court can locate no allegations relative to this alleged violation in

 plaintiff’s amended complaint and he makes no argument relative to this claim in his responsive

 memoranda. This, along with a lack of a private cause of action under Ohio’s Constitution, is

 fatal to the first claim in Count XIV. Plaintiff also alleges violations of Ohio Const. art. I, § 14,

 which is nearly identical to the search-and-seizure provision of the Fourth Amendment and

 which is necessarily adequately remedied by use of 42 U.S.C. § 1983. See Burr, 2005 WL

 1969532, at *10. As such, the Court finds that plaintiff’s claims based on Ohio’s Constitution

 should be dismissed.

    VI.      CONCLUSION

          Plaintiff’s amended complaint describes a broad conspiracy among numerous Cincinnati

 and Hamilton County officials to corrupt legal proceedings in order to harass him and deprive

 him of his constitutional rights. The allegations in the amended complaint that are plausible,

 factual, and nonconclusory, however, describe judicial and prosecutorial functions for which

 defendants Bachman, Rengering, Deters, Prem, Garrison, and Polston are entitled to absolute

 immunity. Plaintiff has further failed to articulate specific constitutional violations by these

 defendants, in addition to defendants Hrnyak and Ploehs, and they therefore remain entitled to

 qualified immunity. Plaintiff has also failed to allege policies, practices, or customs promulgated

 by Cincinnati or Hamilton County that resulted in deliberate indifference to his constitutional

 rights such that either could be held liable under Monell.



                                                    41
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 42 of 44 PAGEID #: 1706




        As it relates to plaintiff’s OCAA claims, plaintiff’s amended complaint does not

 adequately allege the particulars of the conspiracy or the commission of predicate offenses.

 Moreover, Cincinnati and Hamilton County cannot form the requisite intent to be held liable

 under this statute. As it relates to plaintiff’s state law claims, defendants are shielded by a

 combination of the PSTLA, their common law immunities, and plaintiff’s failure to adequately

 plead their elements. Finally, plaintiff’s Ohio constitutional claims must be dismissed because

 the Ohio Supreme Court does not recognize a private right of action under the sections of the

 Ohio Constitution invoked.

        IT IS THEREFORE RECOMMENDED THAT:

        A. defendant Bachman’s motion for judgment on the pleadings (Doc. 99) be construed

            as a motion to dismiss; and

        B. defendants’ motions to dismiss (Docs. 97, 99, and 102) be GRANTED as follows:

            1. Counts I and II of the amended complaint be dismissed as to all defendants;

            2. Count III of the amended complaint be dismissed as to defendant Cincinnati and
               Hamilton County;

            3. Count IV of the amended complaint be dismissed as to all defendants;

            4. Count V of the amended complaint be dismissed as to all defendants;

            5. Counts VI and VII of the amended complaint be dismissed as to all defendants;

            6. Counts VIII of the amended complaint be dismissed as to defendant Deters, the
               only defendant identified in this Count;

            7. Count IX of the amended complaint be dismissed as to all defendants;

            8. Counts X and XI of the amended complaint negligence be dismissed as to all

                defendants;

            9. Counts XII and XIII of the amended complaint be dismissed as to all defendants
               except Cincinnati, which was not identified in this Count; and

                                                   42
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 43 of 44 PAGEID #: 1707




          10. Count XIV of the amended complaint be dismissed as to all defendants.

       C. In the alternative, as it relates to the state law claims asserted in Counts IV, VI-VII,

          IX-XIV, it is recommended that the District Court refuse to exercise its supplemental

          jurisdiction. See Novak v. MetroHealth Med. Ctr., 503 F.3d 572, 583 (6th Cir. 2007)

          (“A district court may decline to exercise supplemental jurisdiction over state law

          claims if it has dismissed all claims over which it had original jurisdiction.”) (citing

          28 U.S.C. § 1367(c)(3)).




                                                             Karen L. Litkovitz
                                                             United States Magistrate Judge




                                                43
Case: 1:19-cv-00156-SJD-KLL Doc #: 113 Filed: 03/01/21 Page: 44 of 44 PAGEID #: 1708




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 BRYAN KANU,                                                          Case No: 1:19-cv-156
     Plaintiff,                                                       Dlott, J.
                                                                      Litkovitz, M.J.
        vs.

 CITY OF CINCINNATI et al.,
       Defendants.

                                              NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

 the recommended disposition, a party may serve and file specific written objections to the

 proposed findings and recommendations. This period may be extended further by the Court on

 timely motion for an extension. Such objections shall specify the portions of the Report objected

 to and shall be accompanied by a memorandum of law in support of the objections. If the Report

 and Recommendation is based in whole or in part upon matters occurring on the record at an oral

 hearing, the objecting party shall promptly arrange for the transcription of the record, or such

 portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

 assigned District Judge otherwise directs. A party may respond to another party’s objections

 WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

 accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 44
